Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Shaheen on March 29, 2022.
The application has been amended as follows:
At line 3 of claim 2, “mm, especially to less than 5 mm.” has been replaced with -- mm. --.
At line 1-2 of claim 3, “claim 1 or 2, characterized in that wherein” has been replaced with -- claim 1, wherein --.
At line 1-2 of claim 4, “3, characterized in that wherein in the area” has been replaced with -- 3, wherein in an area --.
At line 1 of claim 5, “claim 3 claim 1,” has been replaced with -- claim 3, --.
At line 5 of claim 6, “the area of the tear” has been replaced with -- an area of the tear --.
At line 6 of claim 6, “the area of the web” has been replaced with -- an area of the web --.
Claims 10-16 have been cancelled.
At line 3 of claim 17, “the assembled” has been replaced with -- an assembled --.
At line 2-3 of claim 18, “mm, especially to less than 5 mm.” has been replaced with -- mm. --.
Claim 19 has been cancelled.
Claim 22 has been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616